Order entered October 21, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00217-CR

                            LYDARRIEN ASHLEY, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-73047-M

                                        ORDER
        The Court GRANTS appellant’s October 17, 2014 motion for extension of time to file

appellant’s brief.

        We ORDER appellant to file the brief within TWENTY (20) DAYS from the date of

this order.


                                                   /s/   ADA BROWN
                                                         JUSTICE